



EXHIBIT 10.2
























SECURITY AGREEMENT


Dated as of November 12, 2020,
by and among
MSG NATIONAL PROPERTIES, LLC,
and
THE OTHER GRANTORS REFERRED TO HEREIN,
as Grantors,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent










--------------------------------------------------------------------------------



TABLE OF CONTENTS



SectionPageSection 1.Grant of Security1Section 2.[Reserved]4Section 3.Excluded
Assets4Section 4.Security for Obligations5Section 5.Grantors Remain
Liable5Section 6.Delivery and Control of Security Collateral5Section
7.Representations and Warranties5Section 8.Further Assurances7Section 9.
Covenants
7Section 10.As to Intellectual Property Collateral9Section 11.Voting Rights;
Dividends; Etc.10Section 12.As to Certain Pledged Agreements11Section 13.As to
Letter-of-Credit Rights11Section 14.[Reserved].11Section 15.Administrative Agent
Appointed Attorney-in-Fact11Section 16.Administrative Agent May Perform12Section
17.The Administrative Agent’s Duties12Section 18.Remedies13Section
19.Amendments; Waivers; Additional Grantors; Etc.14Section 20.Notices,
Etc.14Section 21.Continuing Security Interest; Assignments Under the Credit
Agreement15Section 22.
Release; Termination
15Section 23.Reinstatement15Section 24.Security Interest Absolute15Section
25.Execution in Counterparts15Section 26.
Administrative Agent’s Expenses; Limitation of Liability;
Indemnification    
16Section 27.
Governing Law; Jurisdiction; WAIVER OF JURY TRIAL
16














--------------------------------------------------------------------------------




SchedulesSchedule I-Investment PropertySchedule II-Intellectual PropertySchedule
III-
Legal Name, Location, Chief Executive Office, Type Of
Organization, Jurisdiction Of Organization, Organizational
Identification Number And Prior Names
ExhibitsExhibit A-Form of Security Agreement SupplementExhibit B-Form of
Intellectual Property Security Agreement









--------------------------------------------------------------------------------



SECURITY AGREEMENT
THIS SECURITY AGREEMENT, dated as of November 12, 2020 (this “Agreement”), is
made by and among MSG NATIONAL PROPERTIES, LLC, a Delaware limited liability
company (the “Company”), the other parties listed as “Subsidiary Grantors” on
the signature pages hereof (the Company and such Persons so listed being,
collectively, the “Grantors”), and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, together with any successor administrative agent
appointed pursuant to Article IX of the Credit Agreement (as hereinafter
defined), the “Administrative Agent”), for the benefit of the Lenders and the
other Secured Parties (each as defined in the Credit Agreement, as defined
below).
PRELIMINARY STATEMENTS:
(1)    The Company has entered into a Credit Agreement, dated as of November 12,
2020 (such Credit Agreement, as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”), with the Lenders (as defined therein), the subsidiaries of
the Company party thereto as guarantors, and the Administrative Agent.
Capitalized terms not otherwise defined in this Agreement have the same meanings
as specified in the Credit Agreement.
(2)    The Grantors have guaranteed the obligations of the Company under the
Credit Agreement pursuant to the Guaranty (as defined in the Credit Agreement).
(3)    As of the Effective Date, each Grantor is the owner of the shares of
stock or other Equity Interests (the “Initial Pledged Equity”) set forth
opposite such Grantor’s name on and as otherwise described in Part I of Schedule
I hereto and issued by the Persons named therein and the creditor with respect
to the indebtedness (the “Initial Pledged Debt”) owed to such Grantor set forth
opposite the Grantor’s name on and as otherwise described in Part II of Schedule
I hereto and issued by the obligors named therein.
(4)    It is a condition precedent to the making of the Loans by the Lenders
under the Credit Agreement that the Grantors shall have granted the security
interest contemplated by this Agreement. Each Grantor will derive substantial
direct and indirect benefit from the transactions contemplated by the Loan
Documents.
(5)    Unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make the Loans under the Credit Agreement and to induce the Hedge
Banks to enter into Secured Hedge Agreements and the Cash Management Banks to
enter into Secured Cash Management Agreements from time to time, each Grantor
hereby agrees with the Administrative Agent for the ratable benefit of the
Secured Parties as follows:
Section 1.    Grant of Security. Each Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Grantor’s right, title and interest in and to the following, in
each case, as to each type of property described for such Grantor below, whether
now owned





--------------------------------------------------------------------------------



or hereafter acquired by such Grantor, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”):
(a)    all equipment in all of its forms, including, without limitation, all
machinery, tools, furniture and fixtures, and all parts thereof and all
accessions thereto, including, without limitation, computer programs and
supporting information that constitute equipment within the meaning of the UCC
(any and all such property being the “Equipment”);
(b)    all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which such Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor, and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);
(c)    all accounts, chattel paper (including, without limitation, tangible
chattel paper and electronic chattel paper), instruments (including, without
limitation, promissory notes), deposit accounts (including, without limitation,
the Deposit Accounts), letter-of-credit rights, general intangibles (including,
without limitation, payment intangibles) and other obligations of any kind,
whether or not arising out of or in connection with the sale or lease of goods
or the rendering of services and whether or not earned by performance, and all
rights now or hereafter existing in and to all supporting obligations and in and
to all security agreements, mortgages, Liens, leases, letters of credit and
other contracts securing or otherwise relating to the foregoing property (any
and all of such accounts, chattel paper, instruments, deposit accounts,
letter-of-credit rights, general intangibles and other obligations, to the
extent not referred to in clauses (d), (e) or (f) below, being the
“Receivables,” and any and all such supporting obligations, security agreements,
mortgages, Liens, leases, letters of credit and other contracts being the
“Related Contracts”);
(d)    the following (the “Security Collateral”):
(i)    the Initial Pledged Equity owned by the Company and each Subsidiary
Grantor and the certificates, if any, representing such Initial Pledged Equity,
and all dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Initial Pledged Equity and all
warrants, rights or options issued thereon or with respect thereto;
(ii)    the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;
(iii)    all additional shares of stock and other Equity Interests from time to
time acquired by such Grantor in any manner (such shares and other Equity
Interests, together with the Initial Pledged Equity owned by the Company and the
Subsidiary Grantors, being the “Pledged Equity”), and the certificates, if any,
representing such additional shares or other Equity Interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares or other Equity
Interests and all warrants, rights or options issued thereon or with respect
thereto;


2

--------------------------------------------------------------------------------



(iv)    all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;
(v)    all security entitlements with respect to all financial assets and all
financial assets, and all dividends, distributions, return of capital, interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
security entitlements or financial assets and all warrants, rights or options
issued thereon or with respect thereto; and
(vi)    all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) and the certificates or instruments, if any, representing or
evidencing such investment property, and all dividends, distributions, return of
capital, interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such investment property and all warrants, rights or options
issued thereon or with respect thereto;
(e)    [reserved];
(f)    the following (collectively, the “Account Collateral”):
(i)    all deposit accounts and all funds and financial assets from time to time
credited thereto (including, without limitation, all Cash Equivalents), and all
certificates and instruments, if any, from time to time representing or
evidencing the deposit accounts;
(ii)    all promissory notes, certificates of deposit, checks and other
instruments from time to time delivered to or otherwise possessed by the
Administrative Agent or an Affiliate of the Administrative Agent on its behalf,
for or on behalf of such Grantor in substitution for or in addition to any or
all of the then existing Account Collateral; and
(iii)    all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;
(g)    the following (collectively, as described in clauses (i)-(v), the
“Intellectual Property Collateral”):
(i)    all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);
(ii)    all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that for the avoidance
of doubt no security interest shall be granted in United States intent-to-use
trademark applications to the extent that, and solely during the period in
which, the grant of a security interest therein could impair the validity or
enforceability, or result in the cancellation, of such intent-to-use trademark
applications under applicable law), together, in each case, with the goodwill
symbolized thereby (“Trademarks”);


3

--------------------------------------------------------------------------------



(iii)    all copyrights and copyrightable works, including, without limitation,
such copyrights in Computer Software (as hereinafter defined), and internet
website content, whether registered or unregistered and mask works
(“Copyrights”); Computer Software shall mean all computer software, programs and
databases (including, without limitation, source code, object code and all
related copyrightable applications and data files);
(iv)    all confidential and proprietary information, including, without
limitation, confidential and proprietary know-how, trade secrets, confidential
manufacturing and production processes and techniques, confidential research and
development information and confidential customer and supplier lists
(collectively, “Trade Secrets”), and all other intellectual property of any
type, to the extent legal protection therefore exists under U.S. law;
(v)    all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedule II hereto, together with all reissues,
divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations thereof;
(vi)    all rights in the foregoing provided by international treaties or
conventions, if any, and all rights corresponding thereto throughout the world;
(vii)    all written agreements granting to any third party the right to use any
Intellectual Property Collateral or granting to any Grantor any right to use any
Trademark, Copyright, Patent or Trade Secret now or hereafter owned by any third
party, to which such Grantor, now or hereafter, is a party (other than those
that by their terms prohibit assignment or a grant of security interest by such
Grantor thereunder) (“IP Agreements”); and
(viii)    any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, breach or other violation
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover proceeds arising from such damages;
(h)    all books and records (including, without limitation, credit files,
printouts and other computer output materials and records) of such Grantor
pertaining to any of the property described in the preceding clauses of this
Section 1, that constitute Collateral; and
(i)    all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the property described in the preceding clauses of
this Section 1, other than Excluded Assets (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) through (h) and this clause (i) of this Section
1) and, to the extent not otherwise included, all (A) payments under insurance
(whether or not the Administrative Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, in each case, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing property, (B) the
right to sue for past, present, and future damages, and (C) cash.
Section 2.    [Reserved].
Section 3.    Excluded Assets. Notwithstanding anything contained in this
Agreement or any other Loan Document to the contrary, no Grantor shall be
required to pledge, and does not pledge hereby, any Excluded Asset, and the term
“Collateral” shall not include any Excluded Asset.


4

--------------------------------------------------------------------------------



Section 4.    Security for Obligations. This Agreement secures, in the case of
each Grantor, the payment of all Obligations from time to time of the Company or
such Grantor (all such Obligations being the “Secured Obligations”). Without
limiting the generality of the foregoing, this Agreement secures, as to each
Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by the Company or such Grantor to any Secured
Party under the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.
Section 5.    Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.
Section 6.    Delivery and Control of Security Collateral.
(a)    All certificates or instruments representing or evidencing Security
Collateral (if certificated) shall be delivered to and held by or on behalf of
the Administrative Agent (i) promptly (and in any event within 10 days after the
Effective Date), in the case of any such Security Collateral owned by any
Grantor on the date hereof and (ii) promptly (and in any event within 60 days
after the date of acquisition thereof (or such longer time as the Administrative
Agent may agree in its reasonable discretion)), in the case of such items
acquired after the Effective Date, pursuant to the terms of and to the extent
required under the Credit Agreement and shall be in suitable form for transfer
by delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Administrative Agent; provided that no Grantor shall be required to deliver any
instrument representing (x) Pledged Debt if the face amount of such Pledged Debt
is less than $5,000,000, or (y) Pledged Debt other than indebtedness for
borrowed money (whether by loan or the issuance and sale of debt securities)
owed to a Grantor. After the occurrence and during the continuance of an Event
of Default, the Administrative Agent shall have the right to exchange
certificates or instruments representing or evidencing Security Collateral for
certificates or instruments of smaller or larger denominations.
(b)    Upon the request of the Administrative Agent following the occurrence and
during the continuance of an Event of Default, each Grantor will notify each
issuer of Security Collateral (other than any other Loan Party) granted by it
hereunder that such Security Collateral is subject to the security interest
granted hereunder.
(c)    The Administrative Agent, on behalf of the Secured Parties, shall have
the right (in its sole and absolute discretion) to hold the Security Collateral
in its own name as pledgee, the name of its nominee (as pledgee or as sub-agent)
or the name of the applicable Grantor, endorsed or assigned in blank or in favor
of the Administrative Agent, in each case, if an Event of Default shall occur
and be continuing and the Administrative Agent shall give the Company prior
written notice of its intent to exercise such rights, and thereafter each
Grantor will promptly give to the Administrative Agent copies of any notices or
other communications received by it with respect to Security Collateral
registered in the name of such Grantor.
Section 7.    Representations and Warranties. Each Grantor represents and
warrants as follows:
5

--------------------------------------------------------------------------------



(a)    As of the Effective Date, such Grantor’s exact legal name, location,
chief executive office, type of organization, jurisdiction of organization and
organizational identification number is as set forth in Schedule III hereto.
Other than as listed on Schedule III hereto, such Grantor has not had or used
any other legal names on any filings with the Internal Revenue Service, or any
trade name or other corporate or organizational names within the past five (5)
years.
(b)    This Agreement has been duly executed and delivered by each Grantor that
is party hereto. This Agreement constitutes a legal, valid and binding
obligation of such Grantor, enforceable against each Grantor that is party
hereto in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (whether considered in a proceeding in equity or law).
(c)    Such Grantor is the record and beneficial owner of the Collateral in
which it has purported to grant a security interest hereunder free and clear of
any Lien of others, except for the security interest created under this
Agreement or Liens permitted under the Credit Agreement and has full power and
authority to grant to the Administrative Agent the security interest in such
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person other than (i) any consents or approvals that have been
obtained and are in full force and effect, (ii) Non-Required Consents and (iii)
as set forth on Schedule 6.03 to the Credit Agreement. No Grantor has filed or
consented to the filing of an effective financing statement or other instrument
similar in effect covering any part of such Collateral or listing such Grantor
or any trade name of such Grantor as debtor in any recording office, except such
as may have been filed in favor of the Administrative Agent relating to the Loan
Documents or filings which are not prohibited by the Credit Agreement.
(d)    If such Grantor is an issuer of Security Collateral, such Grantor
confirms that it has received notice of the security interest granted hereunder.
(e)    If such Grantor is an issuer of Pledged Equity by another Grantor
hereunder, such Pledged Equity constituting common equity stock issued to such
Grantor on the Effective Date has been duly authorized and validly issued and is
fully paid and non-assessable.
(f)    As of the Effective Date, the Initial Pledged Equity pledged by such
Grantor constitutes the percentage of the issued and outstanding Equity
Interests of the issuers thereof indicated on Schedule I hereto.
(g)    As of the Effective Date, the Initial Pledged Debt constitutes all of the
outstanding indebtedness for borrowed money owed to such Grantor by the issuers
thereof and is outstanding in the principal amount indicated on Schedule I
hereto.
(h)    This Agreement creates in favor of the Administrative Agent for the
benefit of the Secured Parties a valid security interest in the Collateral
granted by such Grantor (to the extent such matter is governed by the laws of
the United States, or a jurisdiction located therein), securing the payment of
the Secured Obligations; and such security interest is perfected (to the extent
such security interest may be perfected by filing a financing statement in the
United States or a jurisdiction located therein pursuant to the UCC) subject to
the filing, recording or registering a financing statement in the United States
or a jurisdiction located therein pursuant to the UCC, absent the failure of the
Administrative Agent to file the financing statements in appropriate form in the
relevant filing offices. Such perfected security interest is first priority
except for Liens permitted by the Credit Agreement which have priority over the
Liens granted hereunder and Liens permitted by Section 7.16 of the Credit
Agreement and automatically having priority over the Administrative Agent’s lien
without the requirement of affirmative action by the Grantor.
6

--------------------------------------------------------------------------------



(i)    As of the Effective Date, Schedule II hereto contains what is, to the
knowledge of the Grantors, a true and correct list of (i) all Patents,
Trademarks and Copyrights, in each case, that are issued by or registered with,
or pending application before, the U.S. Patent & Trademark Office or U.S.
Copyright Office (“Registered IP Collateral”), in each case, that are being
pledged by each such Grantor, and indicating for each such item, as applicable,
the application and/or registration number and the identity of the current
applicant or registered owner, and (ii) material exclusive licenses of third
party U.S. registered Copyrights to which a Grantor is an exclusive licensee and
that are being pledged by such Grantor, and indicating for each item the name of
the agreement, the parties, the date, and a list of U.S. registered copyrights
exclusively licensed pursuant thereto. Except as set forth on Schedule II, to
the knowledge of the Grantors, each Grantor exclusively owns all right, title
and interest in and to the Registered IP Collateral identified on Schedule II.
Section 8.    Further Assurances. Each Grantor hereby authorizes, at such
Grantor’s sole cost and expense, the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover the Collateral (which financing statements may indicate the
Collateral as all assets of such Grantor or words of similar effect or being of
an equal or lesser scope or with greater detail), in each case without the
signature of such Grantor. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law. Each
Grantor ratifies its authorization for the Administrative Agent to have filed
such financing statements, continuation statements or amendments filed prior to
the Effective Date.
Section 9.    Covenants.
(a)    Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Collateral against all
Persons and to defend the security interest of the Administrative Agent in the
Collateral and the priority thereof against any Lien not permitted pursuant to
Section 7.16 of the Credit Agreement except with respect to Collateral that such
Grantor determines in its reasonable business judgment is no longer necessary or
beneficial to the conduct of its business.
(b)    Each Grantor agrees promptly (and, in any event, within 30 days or such
later date as the Administrative Agent may approve) to the notify the
Administrative Agent of any change in its name, type of organization,
jurisdiction of organization, organizational identification number or chief
executive office. If any Grantor does not have an organizational identification
number and later obtains one, it will promptly (and, in any event, within 30
days or such later date as the Administrative Agent may approve) notify the
Administrative Agent of such organizational identification number.
(c)    The Company agrees, on its own behalf and on behalf of each other
Grantor, at its own expense, to execute, acknowledge, deliver and cause to be
duly filed all such further instruments and documents and take all such actions
as the Administrative Agent may from time to time reasonably request to abstain,
better assure, preserve, protect and perfect the security interests and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the security interests hereunder and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith.
(d)    Upon the occurrence and during the continuance of an Event of Default, at
its option, the Administrative Agent may discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Collateral, in each case which are not permitted
pursuant to Section 7.16 of the Credit Agreement, and (ii) may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement or this Agreement and within a
reasonable period of time after the Administrative Agent has requested that it
do
7

--------------------------------------------------------------------------------



so. Nothing in this paragraph shall be interpreted as excusing any Grantor from
the performance of, or imposing any obligation on the Administrative Agent or
any Secured Party to cure or perform, any covenants or other promises of any
Grantor with respect to taxes, assessments, charges, fees, Liens, security
interests or other encumbrances and maintenance as set forth herein or in the
other Loan Documents.
(e)    Each Grantor (rather than the Administrative Agent or any Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Collateral, all
in accordance with the terms and conditions thereof.
(f)    Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, the Grantors shall not be required:
(i)    to perfect pledges or security interests by means other than by (A)
filings pursuant to the UCC in the office of the secretary of state (or similar
central filing office) of the relevant state(s), (B) customary filings in (i)
the United States Trademark Office with respect to U.S. issued and applied for
patents and registered and applied for trademarks and (ii) the United States
Copyright Office with respect to copyright registrations to U.S. registered
copyrights, in each case constituting Intellectual Property Collateral, (C)
mortgages in respect of Real Property to the extent required pursuant to the
Credit Agreement, (D) delivery to the Administrative Agent to be held in its
possession of certificates or instruments representing or evidencing Security
Collateral to the extent required by Section 6 hereof and (E) entry into
customary control agreements with respect to Deposit Accounts (other than with
respect to Excluded Accounts and accounts containing cash and Cash Equivalents
in the aggregate not in excess of $5,000,000) to the extent required pursuant to
the Credit Agreement. 
(ii)    To enter into any control agreement, lockbox or similar arrangement with
respect to any securities account, commodities account or uncertificated
securities;
(iii)    To enter into any control agreement, lockbox or similar arrangement
with respect to deposit accounts of the Grantors other than with respect to
Deposit Accounts (other than with respect to Excluded Accounts and accounts
containing cash and Cash Equivalents in the aggregate not in excess of
$5,000,000).
(iv)    To take any action (other than filings pursuant to the UCC in the office
of the secretary of state (or similar central filing office) of the relevant
state(s)) (A) with respect to any assets located outside of the United States,
(B) in any non-U.S. jurisdiction, or (C) required by the laws of any non-U.S.
jurisdiction to create, perfect or maintain any security interest or otherwise
(it being understood that there shall be no security agreements or pledge
agreements governed by the laws of any non-U.S. jurisdiction);
(v)    To take any action with respect to perfecting a Lien with respect to
letter-of-credit rights (other than the filing of UCC-1 financing statements),
commercial tort claims, chattel paper or assets subject to a certificate of
title (other than the filing of UCC-1 financing statements) or to deliver
landlord lien waivers, estoppels, bailee letters or collateral access letters;
(vi)    To send notices to account debtors or other contractual third parties
prior to an Event of Default;
8

--------------------------------------------------------------------------------



(vii)    To provide any notice or obtain the consent of any governmental
authorities under the Federal Assignment of Claims Act (or any state equivalent
thereof); and
(viii)    To seek or obtain any consent or approval from any League or other
unaffiliated third party.
Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or any other Loan Document excludes any assets from
the scope of the Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Administrative Agent in the
Collateral, the representations, warranties and covenants made by the relevant
Grantor in this Agreement with respect to the Collateral or the creation,
perfection or priority (as applicable) of the security interest granted therein
in favor of the Administrative Agent shall be deemed not to apply to such
excluded assets.
Section 10.    As to Intellectual Property Collateral.
(a)    With respect to the Registered IP Collateral owned by such Grantor, each
such Grantor agrees to execute or otherwise authenticate an agreement, in
substantially the form set forth in Exhibit B hereto or otherwise in form and
substance as reasonably agreed to by the Grantors and the Administrative Agent
and requested by the Administrative Agent (an “Intellectual Property Security
Agreement”), for recording the security interest granted hereunder to the
Administrative Agent in such Registered IP Collateral with the U.S. Patent and
Trademark Office and the U.S. Copyright Office to perfect the security interest
hereunder in such Registered IP Collateral, to the extent perfection may be
achieved by making such recordings.
(b)    Each Grantor agrees that, should it obtain an ownership interest in or a
license to intellectual property rights of the type included in the definition
of any Intellectual Property Collateral that is not on the Effective Date a part
of the Intellectual Property Collateral, and that does not constitute an
Excluded Asset, and otherwise would be part of the Intellectual Property
Collateral if such Grantor had an ownership interest in or license to such item
on the Effective Date (“After-Acquired Intellectual Property”) any such
After-Acquired Intellectual Property shall automatically become part of the
Intellectual Property Collateral, subject to the terms and conditions of this
Agreement with respect thereto. In addition, such Grantor shall on the date the
Company is required to deliver financial statements pursuant to Section 7.01(a)
and (b) of the Credit Agreement, execute and deliver to the Administrative Agent
an Intellectual Property Security Agreement covering such Registered IP
Collateral included within such After-Acquired Intellectual Property to be
recorded with the U.S. Patent and Trademark Office or the U.S. Copyright Office,
as applicable.
(c)    Solely for the purpose of enabling the Administrative Agent, during the
continuance of an Event of Default to exercise rights and remedies hereunder,
and for no other purpose, each Grantor hereby grants to the Administrative Agent
a non-exclusive, fully paid-up, royalty-free, worldwide license to use, license
or sublicense (solely as permitted by the terms of any applicable license) any
of the intellectual property rights now owned or hereafter acquired by such
Grantor, wherever the same may be located; provided that, with respect to
Trademarks, such Grantor shall have the right to impose such conditions and
quality control standards which are consistent with the quality control
standards it applies to such Trademarks (and the goods and services provided in
connection with such Trademarks) as of the date such licenses are granted, or
which are reasonably necessary under applicable law to maintain the validity and
enforceability of such Trademarks. During the continuance of an Event of
Default, each Grantor shall use its commercially reasonable efforts to provide
the Administrative Agent with access to all physical or tangible media in which
any of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof. Notwithstanding anything to the
contrary, nothing in this
9

--------------------------------------------------------------------------------



Section 10(c) shall require any Grantor to grant any license if it does not have
the right to do so or that is prohibited by any rule of law, statute or
regulation or is prohibited by, or that would constitute a breach or default
under or results in the termination of or gives rise to any right of
acceleration, modification or cancellation under any contract, license,
agreement, instrument or other document. Any permitted license or sublicense
entered into by the Administrative Agent in accordance herewith for the purpose
of exercising the Administrative Agent’s rights hereunder during and in
connection with an Event of Default shall be binding upon the Grantors in
accordance with the terms thereof notwithstanding any subsequent cure of an
Event of Default, provided that such license or sublicense, as applicable, was
entered into in accordance with the terms of this Agreement. For the avoidance
of doubt, at the time of the release of the Lien as set forth in Section 22, the
license granted to the Administrative Agent pursuant to this Section 10(c) shall
automatically and immediately terminate.
(d)    Each Grantor shall not settle or compromise any pending or future
litigation or administrative proceeding with respect to any material
Intellectual Property Collateral, except as shall be consistent with such
Grantor’s reasonable business judgment or otherwise to the extent that such
settlement or compromise would not reasonably be expected to have a Material
Adverse Effect.
(e)    Except as permitted by the Credit Agreement or except to the extent any
of the following actions would not reasonably be expected to result in a
Material Adverse Effect, no Grantor shall abandon or allow to lapse any owned
Registered IP Collateral unless such Grantor shall have determined in such
Grantor’s reasonable business judgment that the pursuit or maintenance of such
owned Registered IP Collateral is no longer desirable in the conduct of such
Grantor’s business.
Section 11.    Voting Rights; Dividends; Etc.
(a)    So long as no Event of Default shall have occurred and be continuing:
(i)    Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose that is not otherwise prohibited by the Credit
Agreement.
(ii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of such Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Loan Documents; provided, however, that
any such distributions in the form of certificates or instruments will be
delivered (with any necessary indorsement) to the Administrative Agent, within
60 days of such distribution, as Security Collateral.
(iii)    The Administrative Agent will execute and deliver (or cause to be
executed and delivered) to each Grantor all such proxies and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the voting and other rights that it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends or interest payments that it
is authorized to receive and retain pursuant to paragraph (ii) above.
(b)    Upon the occurrence and during the continuance of an Event of Default:
(i)    All rights of each Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 11(a)(i) and to receive the dividends, interest and
other distributions that it would otherwise be authorized to receive and retain
pursuant to Section 11(a)(ii) shall, upon written notice to such Grantor by the
Administrative Agent, cease, and all such rights shall thereupon become vested
in the
10

--------------------------------------------------------------------------------



Administrative Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Security Collateral such dividends, interest and other
distributions.
(ii)    All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 11(b) shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Administrative Agent as Security Collateral in the same form as so received
(with any necessary indorsement).
(iii)    No Grantor shall amend, or permit to be amended, the limited liability
company agreement (or operating agreement or similar agreement) or partnership
agreement of any Restricted Subsidiary of any Grantor whose Equity Interests
are, or are required to be, Security Collateral in a manner to cause such Equity
Interests to constitute a security under Section 8-103 of the Uniform Commercial
Code or the corresponding code or statute of any other applicable jurisdiction
unless such Grantor shall have delivered to the Administrative Agent
certificates evidencing such Pledged Equity in accordance with Section 6(a).
Section 12.    As to Certain Pledged Agreements. Each Grantor hereby consents to
the assignment for security purposes and pledge to the Administrative Agent for
the benefit of the Secured Parties of each Pledged Agreement to which it is a
party by any other Grantor hereunder.
Section 13.    As to Letter-of-Credit Rights.
(a)    Each Grantor, by granting a security interest in its Receivables
consisting of letter-of-credit rights to the Administrative Agent, intends to
(and hereby does) assign to the Administrative Agent its rights (including its
contingent rights) to the proceeds of all letters of credit of which such
Grantor is or hereafter becomes a beneficiary or assignee; provided that the
Administrative Agent agrees that such proceeds are to be paid to the applicable
Grantor unless an Event of Default has occurred and is continuing. Upon the
occurrence and during the continuance of an Event of Default, if requested by
the Administrative Agent, each Grantor will promptly use commercially reasonable
efforts to cause the issuer of such letter of credit and each nominated person
(if any) with respect thereto to consent to such Grantor’s assignment of the
proceeds thereof pursuant to a consent in form and substance reasonably
satisfactory to the Administrative Agent and deliver written evidence of such
consent to the Administrative Agent.
(b)    Upon the occurrence and during the continuance of an Event of Default,
each Grantor will, promptly upon written request by the Administrative Agent,
(i) notify (and such Grantor hereby authorizes the Administrative Agent to
notify) the issuer and each nominated person with respect to each of the letters
of credit of which such Grantor is or hereafter becomes a beneficiary or
assignee that the proceeds thereof have been assigned to the Administrative
Agent hereunder and any payments due or to become due in respect thereof are to
be made directly to the Administrative Agent or its designee and (ii) arrange
for the Administrative Agent to become the transferee beneficiary of letter of
credit.
Section 14.    [Reserved].
Section 15.    Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints the Administrative Agent such Grantor’s
attorney-in-fact solely with respect to the Collateral (such appointment to
cease upon the payment in full of all the Secured Obligations) with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time, upon the occurrence and during the continuation
of an Event of Default, in the Administrative Agent’s reasonable discretion, to
take any action and to execute any instrument that the Administrative Agent may
11

--------------------------------------------------------------------------------



deem reasonably necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:
(a)    to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
(b)    to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) above, and
(c)    to file any claims or take any action or institute any proceedings that
the Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Pledged Agreement or the rights of the Administrative Agent
with respect to any of the Collateral.
Section 16.    Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein and the Administrative Agent requests in writing
that such Grantor perform such agreement, in the event that the Grantor
continues to fail to perform such agreement within a reasonable time following
the Administrative Agent’s request, the Administrative Agent may, as the
Administrative Agent reasonably deems necessary to protect the security interest
granted hereunder in the Collateral or to protect the value thereof, but without
any obligation to do so and so long as an Event of Default shall have occurred
and be continuing, itself perform, or cause performance of, such agreement, and
the expenses of the Administrative Agent incurred in connection therewith shall
be payable by such Grantor under Section 10.04 of the Credit Agreement. The
Administrative Agent agrees to give notice to such Grantor of such performance;
provided, however that any failure by the Administrative Agent to give such
notice shall not invalidate such performance or the Administrative Agent’s
authority to so perform or the Administrative Agent’s entitlement to
reimbursement of the related expenses.
Section 17.    The Administrative Agent’s Duties.
(a)    The powers conferred on the Administrative Agent hereunder are solely to
protect the Secured Parties’ interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Except for the exercise of reasonable
care in the safe custody of any Collateral in its possession or in the
possession of an Affiliate of the Administrative Agent or any designee
(including without limitation, a Subagent) of the Administrative Agent acting on
its behalf and the accounting for moneys actually received by it or its
Affiliates hereunder, the Administrative Agent shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not any Secured Party has or is deemed to have knowledge
of such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Collateral. The
Administrative Agent and any of its Affiliates or any designee (including,
without limitation, a Subagent) on its behalf shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession or in the possession of an Affiliate or any designee (including
without limitation, a Subagent) on its behalf if such Collateral is accorded
treatment substantially equal to that which it accords its own property.
(b)    Anything contained herein to the contrary notwithstanding, the
Administrative Agent may from time to time, when the Administrative Agent deems
it to be necessary, appoint one or more subagents (each, a “Subagent”)
acceptable to the Company acting reasonably for the Administrative Agent
hereunder with respect to all or any part of the Collateral. In the event that
the Administrative Agent so appoints any Subagent with respect to any
Collateral, (i) the assignment and pledge of such Collateral and the security
interest granted in such Collateral by each Grantor hereunder shall be deemed
for purposes of this Security Agreement to have been made to such Subagent, in
addition to the Administrative Agent, for the ratable
12

--------------------------------------------------------------------------------



benefit of the Secured Parties, as security for the Secured Obligations of such
Grantor, (ii) such Subagent shall automatically be vested, in addition to the
Administrative Agent, with all rights, powers, privileges, interests and
remedies of the Administrative Agent hereunder and pursuant to the terms hereof,
with respect to such Collateral, and (iii) the term “Administrative Agent,” when
used herein in relation to any rights, powers, privileges, interests and
remedies of the Administrative Agent with respect to such Collateral, shall
include such Subagent; provided, however, that no such Subagent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Administrative
Agent.
Section 18.    Remedies. If any Event of Default shall have occurred and be
continuing:
(a)    The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may: (i)
require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Administrative Agent forthwith, assemble all or
part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties; (ii)
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Administrative Agent may in its
reasonable discretion deem commercially reasonable; (iii) occupy any premises
owned or leased by any of the Grantors where the Collateral or any part thereof
is assembled or located for a reasonable period in order to effectuate its
rights and remedies hereunder or under law, without obligation to such Grantor
in respect of such occupation; and (iv) exercise any and all rights and remedies
of any of the Grantors under or in connection with the Collateral, or otherwise
in respect of the Collateral, including, without limitation, (A) any and all
rights of such Grantor to demand or otherwise require payment of any amount
under, or performance of any provision of, the Pledged Agreements, the
Receivables, the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral and (C) exercise all other rights and remedies with respect to the
Pledged Agreements, the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC. Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten Business Days’ notice to such Grantor of the time
and place of any sale shall constitute reasonable notification of any such sale.
The Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.
(b)    Any cash held by or on behalf of the Administrative Agent and all cash
proceeds received by or on behalf of the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and then or at any time thereafter
applied in whole or in part by the Administrative Agent for the ratable benefit
of the Secured Parties against, all or any part of the Secured Obligations, in
the order of priority specified in Section 8.03 of the Credit Agreement. Any
surplus of such cash or cash proceeds held by or on the behalf of the
Administrative Agent and remaining after payment in full of all the Secured
Obligations shall be paid over with reasonable promptness to the applicable
Grantor or to whomsoever may be lawfully entitled to receive such surplus.
(c)    All payments received by any Grantor under or in connection with any
Pledged Agreement or otherwise in respect of the Collateral shall be received in
trust for the benefit of the Administrative Agent,
13

--------------------------------------------------------------------------------



shall be segregated from other funds of such Grantor and shall be forthwith paid
over to the Administrative Agent in the same form as so received (with any
necessary indorsement).
(d)    The Administrative Agent may, without notice to any Grantor except as
required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Secured Obligations then due and owing
against any funds held with respect to the Account Collateral or in any other
deposit account.
(e)    In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein.
The Administrative Agent agrees that it shall not take any of the actions
specified in this Section 18 except during the continuance of an Event of
Default.
Section 19.    Amendments; Waivers; Additional Grantors; Etc.
(a)    No amendment or waiver of any provision of this Agreement, and no consent
to any departure by any Grantor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Administrative Agent and such
Grantor, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Administrative Agent, any other Secured Party or any Grantor to exercise,
and no delay in exercising any right hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.
(b)    Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit A hereto (each a “Security
Agreement Supplement”), such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor and a Subsidiary Grantor hereunder,
and each reference in this Agreement and the other Loan Documents to “Grantor”
and “Subsidiary Grantor” shall also mean and be a reference to such Additional
Grantor, each reference in this Agreement and the other Loan Documents to the
“Collateral” shall also mean and be a reference to the Collateral granted by
such Additional Grantor and each reference in this Agreement to a Schedule shall
also mean and be a reference to the schedules attached to such Security
Agreement Supplement. If applicable, at the time of execution and delivery of
such Security Agreement Supplement, such Person shall also execute and deliver
to the Administrative Agent an Intellectual Property Security Agreement.
Section 20.    Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier) and mailed, telecopied or
otherwise delivered, in the case of the Company or the Administrative Agent,
addressed to it at its address specified in the Credit Agreement and, in the
case of each Grantor other than the Company, addressed to it at its address set
forth opposite such Grantor’s name on the signature pages hereto or on the
signature page to the Security Agreement Supplement pursuant to which it became
a party hereto (and with a copy to the Company); or, as to any party, at such
other address as shall be designated by such party in a written notice to the
other parties. All such notices and other communications shall, when mailed,
telegraphed or telecopied, be effective upon receipt. Delivery by telecopier or
electronic mail of an executed counterpart of a signature page to any amendment
or waiver of any provision of this Agreement or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of an original
executed counterpart thereof. As agreed to by the Company, including as set
forth in Section 10.02(b) of the Credit Agreement, the Administrative Agent and
the applicable Secured Parties from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.


14

--------------------------------------------------------------------------------



Section 21.    Continuing Security Interest; Assignments Under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the payment in
full in cash of the Secured Obligations (other than contingent indemnification
obligations as to which no claim has been made), and (ii) the expiration or
termination or Cash Collateralization in accordance with Section 2.03(g) of the
Credit Agreement of all Letters of Credit, (b) be binding upon each Grantor, its
successors and assigns and (c) inure, together with the rights and remedies of
the Administrative Agent hereunder, to the benefit of the Secured Parties and
their respective successors, transferees and assigns.
Section 22.    Release; Termination.
(a)    Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor in accordance with the terms of the Loan Documents or
otherwise as specified in Section 9.10 of the Credit Agreement, the security
interest in such Collateral granted hereunder shall be automatically released
without and action required on the part of the Administrative Agent or any
Secured Party and the Administrative Agent will, at such Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor or the
applicable transferee shall reasonably request to evidence the release of such
item of Collateral from the assignment and security interest granted hereby.
(b)    Upon the payment in full in cash of the Secured Obligations (other than
contingent indemnification obligations as to which no claim has been made), the
pledge and security interest granted hereby shall terminate and all rights to
the Collateral shall revert to the applicable Grantor. Upon any such
termination, the Administrative Agent will, at the applicable Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.
(c)    Any execution and delivery of documents pursuant to this Section 22 shall
be without recourse to or warranty by the Administrative Agent.
Section 23.    Reinstatement. The obligations of the Grantors under this
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Company or other Loan Party in respect
of the Secured Obligations is rescinded or must be otherwise restored by any
holder of any of the Secured Obligations, whether as a result of any proceedings
in bankruptcy or reorganization or otherwise.
Section 24.    Security Interest Absolute. All rights of the Administrative
Agent hereunder, the grant of a security interest in the Collateral and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Secured Obligations or (d) any other circumstance
that might otherwise constitute a defense (other than a defense of full payment
or performance) available to, or discharge of, any Grantor in respect of the
Secured Obligations or this Agreement.
Section 25.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature
15

--------------------------------------------------------------------------------



page to this Agreement by telecopier or electronic mail shall be effective as
delivery of an original executed counterpart of this Agreement.
Section 26.    Administrative Agent’s Expenses; Limitation of Liability;
Indemnification. The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its expenses incurred hereunder and the limitation
of liability and indemnification provisions as provided in Section 10.04 of the
Credit Agreement as if such section was set out in full herein and references to
“the Company” therein were references to each Grantor.
Section 27.    Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.
(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.
(b)    The provisions of Sections 10.13(b), 10.13(c), 10.13(d) and 10.14 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


16


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
MSG NATIONAL PROPERTIES, LLC,
as a Grantor




By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer
MSG BEACON, LLC,
as a Grantor




By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer
MSG CHICAGO, LLC,
as a Grantor




By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer
RADIO CITY PRODUCTIONS LLC,
as a Grantor




By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer
THE GRAND TOUR, LLC,
as a Grantor




By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer
[Signature Page to Security Agreement]



--------------------------------------------------------------------------------



RADIO CITY TRADEMARKS, LLC,
as a Grantor




By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer
MSG BCE, LLC,
as a Grantor




By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer






[Signature Page to Security Agreement]



--------------------------------------------------------------------------------



Accepted and agreed to as of the date first above written:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By: /s/ Joon Hur            
Name: Joon Hur
Title: Executive Director






[Signature Page to Security Agreement]

